DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within both of the IDS document(s) submitted on 9/13/2021 have been considered.

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -ELECTRONIC FIREARM ACCESSORY WITH LIGHT SOURCE- -.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, change “the push surface” to - -a push surface- -.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,105,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while claims 1-18 of ‘586 have additional limitations, substantially all the limitations of claims 1-18 of this Application are recited in claims 1-18 of ‘586.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites that the accessory body has a firearm axis that extends along a length of the firearm.  Claim 15 recites that the accessory body has a firearm axis along which the length of the firearm extends.  The drawings depict a firearm axis (Fig. 5 #FA) that extends along the accessory body.  The wording would tend to imply that the term firearm axis is generally the same as the barrel axis.  Therefore, it is unclear which axis the firearm axis and if Applicant intended to claim the firearm axis as different axes in different claims.  For the purposes of examination, the term “firearm axis” will be interpreted to mean an “accessory axis” depicted as the firearm axis in Fig. 5 and instead of the claims reciting that the firearm extends along a length of the firearm axis, it will instead be examined as if the claims recited that the firearm extends parallel to the firearm axis. 
Claims 16-18 depend on claim 15 and contain the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galli et al. (USPN 9,435,522 B2).
As to claim 1, Galli et al. discloses (Figs. 1, 3, 5, 5a and 15) an electronic firearm accessory mountable on a firearm 18, the electronic firearm accessory comprising: an accessory body 14; a mount 12 for mounting the accessory body to the firearm 18 (Col. 3, line 57); a light 42/104 source supported by the accessory body 14; circuitry (at least #37, 41/118, 150, 104 see also Fig. 15) in electrical communication with the light source 42/104; a switch assembly 37/118 supported by the accessory body 14, the switch assembly 37/118 including an electronic switch in electrical communication with the circuitry, an actuator 28, 31 including a push member 28, 31 engageable by a user and movable with respect to the electronic switch 37 for actuating the electronic switch 37 (Col. 4, lines 47-52), the push member 28, 31 having an inner surface (surface of 31 facing switch 37) spaced from and facing the electronic switch 37, the actuator 28, 31 including a finger 31 having a proximal portion (part of 31 away from switch 37 and connected closer to 29) and a tip (part of 31 close to switch 37), the finger 31 extending inward from the proximal portion to the tip adjacent the electronic switch 37, the tip aligned with the electronic switch 37 to press the electronic switch 37 when the actuator 28, 31 is actuated (Col. 4, lines 47-52).
As to claim 5, Galli et al. discloses (Figs. 5, 5a) that the finger 31 has a length extending inward toward the electronic switch 37, the length of the finger being greater than a width of the finger 31 transverse to the length.
As to claim 6, Galli et al. discloses (Fig. 5a) a spring 43 biasing at least one of the actuator 28, 31 and the finger 31 away from the electronic switch 37 (Col. 4, lines 44-47).  
As to claim 10, Galli et al. discloses (Fig. 5a) that the push member 28, 31 comprises a paddle 28, 31 defining the push surface 29 and the inner surface 31.
As to claim 11, Galli et al. discloses (Fig. 5a) that the push member 28, 31 includes a push surface 29 pushable by a user to actuate the switch 37, the finger 31 has a longitudinal axis extending between the proximal portion and the tip, and the longitudinal axis intersects the push surface 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worman et al. (US PGPub 2019/0154243 A1) in view of Bayat et al. (US PGPub 2010/0254135 A1).
	As to claim 1, Worman et al. discloses (Figs. 5 and 7B) an electronic firearm accessory mountable on a firearm (Paragraph 3), the electronic firearm accessory comprising: an accessory body 200, 300; a mount 220, 222, 224 (Paragraphs 34 and 35) for mounting the accessory body 200, 300 to the firearm; a light source 442 supported by the accessory body 200, 300 200; circuitry 350, 440 in electrical communication with the light source 442; a switch assembly 362 supported by the accessory body 200, 300, the switch assembly including an electronic switch 362 in electrical communication with the circuitry (Paragraphs 39 and 97), an actuator 320 including a push member 322 engageable by a user and movable with respect to the electronic switch 362 for actuating the electronic switch 362 (Paragraph 39), the push member 322 having an inner surface spaced from and facing the electronic switch 362.

    PNG
    media_image1.png
    464
    628
    media_image1.png
    Greyscale
Worman et al.

    PNG
    media_image2.png
    221
    262
    media_image2.png
    Greyscale
Worman et al.

Worman et al. discloses the actuator 320 with raised part 323 to contact switch, but is silent as to Applicant’s finger and related structure.  
	Bayat et al. teaches (Fig. 10) that the actuator 36 makes contact via a push member 82 having an inner surface spaced from and facing the electronic switch 34, the actuator including a finger 82 having a proximal portion (top of 82, as depicted) and a tip (bottom of 82, as depicted), the finger extending inward from the proximal portion to the tip adjacent the electronic switch 34, the tip aligned with the electronic switch 34 to press the switch 34 when the actuator is actuated 36.
	

    PNG
    media_image3.png
    435
    471
    media_image3.png
    Greyscale
Bayat et al.
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Worman et al. to make the actuator include the finger element of Bayat et al. instead of the touching part #323 of Worman et al., since the selection from among known suitable push members for their known purposes is generally within the abilities of one having ordinary skill in the art.
	As to claim 2, Worman et al in view of Bayat et al. teaches (Bayat et al. Fig. 10) that wherein the finger 82 has a longitudinal axis extending between the proximal portion and the tip, the longitudinal axis intersecting the electronic switch 34.
As to claim 3, Worman et al in view of Bayat et al. teaches (Worman et al. Fig. 7B) that the push member 322 includes a push surface (exterior of 322, corresponds to 88 of Bayat et al.) pushable by a user to actuate the switch 362, the tip of the finger 82 being movable in a first direction to press the electronic switch 362, the push surface being generally perpendicular to the longitudinal axis of the finger (Bayat et al. #82, Worman et al. Fig. 7B).
As to claim 4, Worman et al in view of Bayat et al. teaches (Worman et al. Fig. 7B) that the push member 322 includes a push surface (exterior of 322, corresponds to 88 of Bayat et al.) pushable by a user to actuate the switch 362, the tip of the finger (Bayat et al. #82) being movable in a first direction to press the electronic switch (Worman et al. #362; Bayat et al. #34), the push surface 322 being pushable in the first direction to move the tip (Bayat et al. #82) in the first direction to actuate the switch (Worman et al. #362; Bayat et al. #34).
As to claim 5, Worman et al in view of Bayat et al. teaches (Bayat et al. Fig. 10) that the finger 82 has a length extending inward toward the electronic switch (Worman et al. #362; Bayat et al. #34), the length of the finger 82 being greater than a width of the finger 82 transverse to the length.
As to claim 6, Worman et al in view of Bayat et al. teaches (Bayat et al. Fig. 10) a spring 84 biasing at least one of the actuator or the finger 82 away from the electronic switch 34 (Paragraph 68).
	As to claim 7, Worman et al in view of Bayat et al. teaches (Bayat et al. Fig. 10) that the spring 84 comprises a compression spring (Paragraph 68) and the finger 82 extends through the compression spring.
As to claim 8, Worman et al in view of Bayat et al. teaches (Bayat et al. Fig. 10) that the spring 84 includes an inner end in engagement with the accessory body 86 and an outer end in engagement with the finger 82 to bias the finger away from the electronic switch 34.
As to claim 9, Worman et al. in view of Bayat et al. teaches (Bayat et al. Fig. 10) that the finger 82 is formed separately from the push member (Worman et al. #322)
As to claim 10, Worman et al. in view of Bayat et al. teaches (Worman et al. Fig. 7B) the push member 322 comprises a paddle 322 defining the push surface 322 and the inner surface.
As to claim 11, Worman et al. in view of Bayat et al. teaches (Worman et al. Fig. 7B) the push member 322 includes a push surface pushable by a user to actuate the switch 362, the finger (Bayat et al. #82) has a longitudinal axis extending between the proximal portion and the tip, and the longitudinal axis intersects the push surface 322.
	As to claim 12, Worman et al. in view of Bayat et al. teaches (Bayat et al. Fig. 10) that the finger 82 comprises a pin 82 including an elongate shaft and a head (top of 82, as depicted in Fig. 10) having a greater width than the shaft, the head being positioned to be pushed by a pin engagement portion of the inner surface of the push member (Worman et al. #322).
As to claim 13, Worman et al. in view of Bayat et al. teaches (Bayat et al. Fig. 10) the spring 84 is in engagement with the accessory body 86 and the head of the pin 82 to bias the pin 82 away from the electronic switch 34.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Worman et al. in view of Bayat et al. as applied to claim 1 above, or alternatively in further in view of Solinsky et al. (US PGPub 2008/0040965 A1) and/or Sharrah et al. (US PGPub 2016/0209168 A1).
	As to claim 14, Worman et al. in view of Bayat et al. teaches attaching the accessory body to a hand gun (Worman et al. Paragraph 3), wherein the accessory body 200, 300 has an accessory axis (along the accessory body) and a circuit board (part of 360 that carries 362) at least partially defining the circuitry 360, 440, the circuit board 360 extending generally parallel with the accessory axis, and the electronic switch 362 being mounted on the circuit board 360 and facing laterally with respect to the accessory axis, but does not depict the firearm.
	It is noted that while the firearm is not drawn, since the firearm is technically not part of the scope of “electronic firearm accessory,” that the structure recited with respect to the firearm impacts the scope of the claim only insofar as the structure of the electronic firearm accessory is limited.  Therefore, since a firearm could fit parallel to the electronic firearm accessory of Worman et al. in view of Bayat et al., the limitation is satisfied.
	Alternatively, Solinsky et al. teaches (Fig. 1) an accessory body 10 has accessory axis 23 that extends parallel to a length of the firearm when the electronic firearm accessory 10 is mounted on the firearm.
	Therefore, in the absence of an explicit depiction by Worman et al. in view of Bayat et al. of the firearm relative to the accessory axis, one having ordinary skill in the art before the effective filing date of the claimed invention would look to the prior art to find suitable attachment relationships and therefore find it obvious to attach the accessory at the same or similar part of a firearm as Solinsky et al., since the selection from among known suitable positional attachment relationships for their known purposes is generally within the abilities of one having ordinary skill in the art, resulting in the claimed limitation.
	As to the circuit board 360 extending generally parallel to the accessory axis, since at least portion containing switch 362 extends in this direction, the claim limitation is satisfied.
	Alternatively, Sharrah et al. teaches (Fig. 3B) using a circuit board 142 containing switch 146L that extends generally parallel to accessory axis (Fig. 2 shows firearm 20).
	It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the circuit board and placement of Sharrah et al. instead, since the selection from among known suitable elements and their arrangement for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Moore et al. (US PGPub 2016/0161220 A1) or, in the alternative, under 35 U.S.C. 103 as obvious in further view of  Bayat et al. and/or Solinsky et al. and/or Sharrah et al.
As to claim 15, Moore et al. discloses (Figs. 1, 18, 19 and 23-25) an electronic firearm accessory mountable on a firearm (Paragraph 69, Picatinny rail), the firearm including a rear portion, a forward portion, and a length extending therebetween, the electronic firearm accessory comprising: an accessory body 200; a mount 204, 206 for mounting the accessory body to the firearm (Paragraph 69); the accessory body 200 having an accessory axis (substantially parallel to groove formed along 204) that extends along the length of the firearm when the electronic firearm accessory is mounted on the firearm; a light source 8 supported by the accessory body 200; circuitry (at least #5) supported by the accessory body 200 and in electrical communication with the light source 8 (Paragraph 60); a circuit board structure 5 at least partially defining the circuitry; and first and second switch assemblies 20 (See Figs. 18, 19), the first switch assembly including a first electronic switch 20 and a first actuator (20A and/or 216), the second switch assembly including a second electronic switch 20 and a second actuator (20A and/or 216), the first and second electronic switches being mounted on opposite sides of the circuit board structure 5 and facing laterally with respect to the accessory axis, the first and second actuators (20A and/or 216) being engageable by and movable by a user to actuate the respective first and second electronic switches (Paragraph 60).

    PNG
    media_image4.png
    481
    767
    media_image4.png
    Greyscale
Moore et al.

    PNG
    media_image5.png
    351
    387
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    334
    393
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    374
    461
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    348
    431
    media_image8.png
    Greyscale

Moore et al.
Moore et al.

    PNG
    media_image9.png
    348
    395
    media_image9.png
    Greyscale
Moore et al.
Moore et al. discloses the switches 20 as tactile dome switches with compressive portion 20 (actuator).
Alternatively, Moore et al. does not explicitly recite the specific details of the switch.  
Bayat et al. teaches (Fig. 10) that the actuator 36 makes contact via a push member 82 having an inner surface spaced from and facing the electronic switch 34, the actuator including a finger having a proximal portion (top of 82, as depicted) and a tip (bottom of 82, as depicted), the finger extending inward from the proximal portion to the tip adjacent the electronic switch 34, the tip aligned with the electronic switch 34 to press the switch 34 when the actuator is actuated 36.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in the absence of an explicit teaching of Moore et al. to look to the prior art for suitable switches in order to complete the device, since the selection from among known suitable switches for their known purposes is generally within the abilities of one having ordinary skill in the art.
It is noted that while the firearm is not drawn, since the firearm is technically not part of the scope of “electronic firearm accessory,” that the structure recited with respect to the firearm impacts the scope of the claim only insofar as the structure of the electronic firearm accessory is limited.  Therefore, since a firearm could fit parallel to the electronic firearm accessory of Worman et al. in view of Bayat et al., the limitation is satisfied.
	Alternatively, Solinsky et al. teaches (Fig. 1) an accessory body 10 has accessory axis 23 that extends parallel to a length of the firearm when the electronic firearm accessory 10 is mounted on the firearm.

    PNG
    media_image10.png
    563
    540
    media_image10.png
    Greyscale
Solinsky et al.
	Therefore, in the absence of an explicit depiction by Worman et al. in view of Bayat et al. of the firearm relative to the accessory axis, one having ordinary skill in the art before the effective filing date of the claimed invention would look to the prior art to find suitable attachment relationships and therefore find it obvious to attach the accessory at the same or similar part of a firearm as Solinsky et al., since the selection from among known suitable positional attachment relationships for their known purposes is generally within the abilities of one having ordinary skill in the art, resulting in the claimed limitation.
	As to the circuit board 360 extending generally parallel to the accessory axis, since at least portion containing switch 362 extends in this direction, the claim limitation is satisfied.
	Alternatively, Sharrah et al. teaches (Fig. 3B) using a circuit board 142 containing switch 146L that extends generally parallel to accessory axis (Fig. 2 shows firearm 20).

    PNG
    media_image11.png
    496
    770
    media_image11.png
    Greyscale

	It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the circuit board and placement of Sharrah et al. instead, since the selection from among known suitable elements and their arrangement for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 17, Moore et al. discloses (Figs. 18 and 19) that the circuit structure comprises a first circuit board 5 and the first and second electronic switches 20 are mounted on opposite sides of the first circuit board 5, the first circuit board 5 extending generally parallel with the accessory axis (Fig. 23).
	As to claim 18, Moore et al. discloses a second circuit board 55 secured to the first circuit board 5, the second circuit board 55 extending generally perpendicular to the accessory axis.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. or alternatively in further view of Bayat et al. and/or Solinsky et al. and/or Sharrah et al. as applied to claim 15 above, and further in view of Worman et al.
As to claim 16, Moore et al. or alternatively in further view of Bayat et al. and/or Solinsky et al. and/or Sharrah et al. is silent as to Applicant’s actuators being supported by pivot connections.
Worman et al. teaches (Figs. 5, 7 and 10) that the actuators 322 are supported by pivot connections (Paragraphs 62 and 63, cantilever) with the accessory body 200, 300, and the actuators 322 are pivotable with respect to the accessory body 200, 300 (Paragraphs 62 and 63) about the respective pivot connections to press the respective first and second electronic switches 362.
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moore et al. or alternatively in further view of Bayat et al. and/or Solinsky et al. and/or Sharrah et al. to include the actuators 322 of Worman et al. supported by pivot connections in order to increase the surfaces are of the actuator to make it easier for the user to interact with the switch.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worman et al. in view of Sharrah et al. 
As to claim 19, Worman et al. discloses (Figs. 5, 6 and 7B) an electronic firearm accessory 100 mountable on a firearm (Paragraph 3), the electronic firearm accessory usable with at least one battery  250 (Paragraph 45) and comprising: a housing 200 defining a battery compartment sized and shaped for holding the at least one battery 250 therein, the housing 200 defining an opening 212 to the battery compartment, the opening 212 including an outer end and an inner end, a cap 430 sized and shaped to fit in the opening, a keeper 212 inside the housing 200 configured to engage the cap 430 to releasably maintain the cap 430 in the opening (Paragraph 60); a mount 220, 222, 224 for mounting the housing to the firearm (Paragraph 3); a light source 442 supported by the housing 200; and circuitry 440, 350 in electrical communication with the light source 442 and configured to provide electrical communication between the battery compartment and the light source (Paragraph 96-98).
Worman et al. is silent as to Applicant’s housing including a first housing portion and a second housing portion separate from and secured to the first housing portion, the housing having a seam between the first and second housing portions, the seam extending between the inner end of the opening and the outer end of the opening;
Sharrah et al. discloses (Fig. 3B) making the housing 32, 34, 112, 114 as a split housing split down the middle.  
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Worman et al. to make the housing split down the middle, as taught by Sharrah et al. in order to allow for ease of assembly and disassembly.  In the modified device, splitting the electronic firearm accessory of Worman et al. would result in two pieces, one being the first housing portion and the second being a second housing portion, the housing having a seam between the first and second portions, the seam extending between the inner end of the opening 212 and the outer end of the opening 212.
As to claim 20, Worman et al. in view of Sharrah et al. teaches (Worman et all. Fig. 6) that the keeper 212 comprises an internal thread 212 in the opening, the internal thread 212 being interrupted by the seam (modification in view of Sharrah et al. would split down the through the thread 212 as well), and the cap 430 comprises an external thread 432 configured to form a threaded connection with the internal thread (Paragraph 60).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875